931 F.2d 1215
Vincent DIMEO, James Kinnard, William Knott, James Curran,and Melvin Holland, Plaintiffs-Appellees,v.Farrell J. GRIFFIN, in his official capacity as Chairman ofthe Illinois Racing Board, David L. Diana, Ray H. Garrison,Thomas J. Garvey, Ralph Gonzalez, Irwin Jann, Hubert F.Meese, Cecil J. Troy and Dan K. Webb, in their officialcapacities as members of the Illinois Racing Board,Defendants-Appellants.
No. 89-3025.
United States Court of Appeals,Seventh Circuit.
May 9, 1991.

Appeal from the United States District Court, Northern District of Illinois, Eastern Division;  Milton I. Shadur, Judge.
Before BAUER, Chief Judge, and CUMMINGS, WOOD, Jr., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION and KANNE, Circuit Judges.

ORDER

1
On consideration of the petition for rehearing and suggestion for rehearing en banc filed March 1, 1991 by counsel for the defendants-appellants in the above-entitled cause, a vote of the active members of the court having been requested, and a majority of the judges in regular active service having voted to GRANT a rehearing en banc,


2
IT IS ORDERED that the aforesaid petition for rehearing and suggestion for rehearing en banc be, and the same are hereby, GRANTED.


3
IT IS FURTHER ORDERED that the judgment and opinion entered in this case on February 4, 1991, 924 F.2d 664, be, and are hereby, VACATED.  This case will be reheard en banc at the convenience of the court.